Citation Nr: 0210616	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a herniated nucleus pulposus (HNP) at L4-5, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision that denied a 
rating in excess of 40 percent for post-operative residuals 
of a HNP at L4-5.  In January 1997, VA received the veteran's 
notice of disagreement, and a statement of the case was 
issued.  The veteran's substantive appeal, including his 
request for a hearing at the RO, was received in May 1997.  
The veteran testified at a hearing before an RO hearing 
officer in June 1998; the transcript of that hearing is of 
record.  

In December 1998 and June 2000, the Board remanded the claim 
to the RO for further development.  As explained in more 
detail below, in connection with the most recent remand, the 
RO completed, to the extent possible, the requested 
development.  However, as the RO has continued the denial of 
the appeal, the matter has been returned to the Board for 
further appellate consideration. 

As noted in the June 2000 remand, by rating decision of 
September 1999, the RO denied a total rating for compensation 
purposes based on individual unemployability due to service 
connected disability, and the Board determined that the issue 
on appeal and the claim for unemployability were inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  At the time of the prior remand, the veteran had not 
initiated an appeal.  Subsequently, in July 2000, the veteran 
filed a notice of disagreement, and a statement of the case 
was issued in April 2002.  In June 2002, VA received a VA 
Form 9 in which the veteran explicitly stated that he is only 
appealing the issue of the increased rating.  Therefore, the 
matter of a total rating due to individual unemployability is 
not before the Board at this time. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's lumbar spine disability, characterized by 
disc herniation at the L4-5 level, is productive of 
limitation of motion, lower extremity weakness, radiculopathy 
and other pain (not well managed by medication), and 
neurological impairment, to include decreased sensation and 
reflexes.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent rating for post-
operative residuals of HNP at L4-5 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.321(b)(1) and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 
5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the January 1997 statement of the case, supplemental 
statements of the case, the Board's December 1998 and June 
2000 remands, and various correspondence from the RO, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran had an 
opportunity to present testimony and argument at a personal 
hearing conducted at the RO in June 1998.  Furthermore, the 
RO has arranged for the veteran to undergo VA examinations in 
connection with the claim, most recently at the request of 
the Board, and has obtained VA outpatient treatment records 
from the VA medical facility identified by the veteran.  When 
the RO requested, in an August 2000 letter, that the veteran 
furnish any information about any additional medical evidence 
that had not already been submitted, the veteran responded, 
in December 2000 with additional information concerning VA 
treatment dates in November 2000.  Those records are 
associated with the claims file.  Also, records associated 
with the veteran's claim for disability benefits from the 
Social Security Administration (SSA) have been obtained and 
associated with the claims file.  Significantly, the Board 
notes that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  



I.  Factual Background

By rating action of September 1970, service connection was 
established for back strain, and rated as 10 percent 
disabling.  Due to the veteran's hospitalization in August 
1970, a temporary total rating of 100 percent was assigned.  
A temporary total rating was assigned by rating action of 
September 1977 in light of a lumbar myelogram performed in 
July 1977.  The veteran was admitted for treatment in May 
1978, and by rating action of November 1978, a temporary 
total rating was assigned.  Following a VA examination of 
January 1979, the RO assigned an increased rating of 20 
percent in February 1979.  After reviewing a 1979 VA 
examination report and records of a myelogram performed in 
1980, the RO ultimately determined that a 60 percent rating 
was warranted, effective January 8, 1980.  Based on VA 
examination findings made in 1984, by rating action of July 
1984, the RO reduced the rating to 40 percent, effective 
October 1, 1984.  The veteran appealed the decision to the 
Board, and the Board denied the appeal. 

In 1986, VA received an October 1985 computed tomography (CT) 
report.  Images of the L3-4, L4-5, and L5-S1 interspaces were 
obtained.  The CT revealed: mild bulging of the annulus, 
without evidence of herniation at L3-4; degenerative changes 
present in the disk space at L4-5; a small amount of residual 
Pantopaque within the thecal sac; and increased soft tissue 
ventrally and in the right lateral aspect of the spinal canal 
at the level of the interspace, which had the appearance of 
epidural post op scarring.  The examiner did not entirely 
exclude a small herniation at that level.  

In a July 1996 letter, a VA neurologist verified that he had 
been treating the veteran for degenerative arthritis of the 
neck and spine, and residual effects of bilateral carpal 
tunnel syndrome.  The neurologist opined that the 
disabilities "may affect his ability to work effectively, 
using his hands."  

On September 18, 1996, VA received the veteran's claim of 
entitlement to an increased rating for his lumbar spine 
disability.

A VA examination was conducted in October 1996.  Reportedly, 
the veteran had been unemployed for approximately five months 
due to increased back pain.  Previously, he had run a 
convenience store.  The examiner outlined the history of the 
initial injury in service and the surgeries in the following 
years.  The veteran reported the following complaints: pain 
in the low back with shooting pains down both legs; pain 
starting in the hip and going across the anterolateral knee 
and ending in the ankle area; pins and needles feeling in the 
legs, worse at some times than others, but generally not 
completely relieved; no loss of bowel or bladder control; and 
when walking, he must sit or lie down to relieve the pain at 
times when pain and difficulty overcome him.  

On examination, the lumbar spine demonstrated forward flexion 
of 10 degrees and extension to neutral.  He was unable to 
bend laterally.  The examiner observed that the veteran sat 
on the examination table in some discomfort, leaning on the 
right arm.  The examiner reported that the veteran's scar in 
the low lumbar spine was well healed and tender to palpation.  
Point tenderness was not shown in the lumbar spine, but it 
was diffusely tender.  The examiner could not assess the 
paravertebral muscle spasm due to overlying fatty tissue.  
Lower extremity muscle touching revealed 5/5 strength 
throughout.  He had difficulty coming to a toe rise 
bilaterally, which the examiner felt was possibly due to 
obesity and pain in the ankles.  Sensory testing revealed 
decreased sensation on the medial aspect of the lower leg and 
foot.  The plantar surface was slightly decreased in 
sensation bilaterally.  Reflexes were not elicited at either 
ankle.  Both knees were 2+ and equal restrictions.  X-rays 
revealed some narrowing of the disk space between L3 and L4, 
L4 and L5, and L5-S1.  They also showed minimal to moderate 
localized hypertrophic changes in this area.  Regarding the 
assessment, the examiner noted that the veteran is status 
post multiple surgical interventions for herniated discs in 
the past.  The examiner further assessed that it was likely 
that the veteran had arachnoiditis or spinal stenosis, or a 
combination of the two, and commented that it was difficult 
to evaluate in an obese patient.  

In June 1998, the veteran testified before a hearing officer 
at the RO.  The veteran testified that his legs go to sleep 
when sitting or standing for any period of time.  The veteran 
testified that he has muscle spasms in his neck.  He sleeps 
downstairs because going up and down the stairs produces 
pain.  The veteran testified that he takes sleeping pills, 
and that his dosage had been increased.  He noted that his VA 
physician opined that a 60 percent rating should be assigned.  
At one time, he was working in a finance business 12 hours a 
day, but started having problems with his back and got to the 
point where he could barely walk any distance without giving 
out.  The inactivity and medication caused him to gain 
weight.  If he takes his medication two hours before going to 
bed, he tends to get five to six hours of sleep.  One side 
effect of the medication is dryness of the mouth.  He can not 
bend over far, and finds it difficult to straighten back up.  
He takes muscle relaxers during the day to help with the 
spasms.  He also has problems with his ankles.  His reflexes 
are bad, and he has problems getting out of bed in the 
morning.  At night, he sleeps with his legs elevated to 
relieve pain and pressure.  The veteran testified that he was 
not using a cane or other device.  In the past, he had used a 
back brace as well as a TENS unit, but they did not provide 
much relief.  

VA progress notes reflect ongoing complaints and treatment of 
degenerative joint disease of the lumbar spine in 1998.   

A state vocational rehabilitation examination was conducted 
in September 1998.  The veteran complained of difficulties 
standing and sitting for prolonged periods of time.  He was 
on multiple medications.  The examiner observed that the 
veteran had difficulty standing, and getting from the sitting 
to the standing position.  He also demonstrated difficulty 
moving from the supine to the sitting position.  The examiner 
encountered complications in conducting an examination of the 
lumbar spine.  He flexed at the waist 30 degrees, extended to 
neutral, and was able to laterally bend 10 degrees.  He could 
partially squat, flexing at the hips about 20 degrees and at 
the knees about 30 degrees.  He was able to get up on his 
toes.  He had decreased patella and Achilles tendon reflexes.  
There was no atrophy.  There was good strength by manual 
motor testing in the left lower extremity, and some toe 
extensor weakness on the right.  Sensation was good.  
Reflexes were symmetrical, and decreased in the lower 
extremities.  Ankle range of motion was neutral to 15 degrees 
on plantar flexion, and knee range of motion was from 0 to 
120 degrees on flexion.  There was no effusion or 
instability.  Hip range of motion as 0 to 100 degrees of 
flexion.  X-rays showed multiple level disc space narrowing 
with osteophyte formation and subchondral sclerosis primarily 
at L3-L4, L4-L5, and L5-S1.  The examiner noted an assessment 
of lumbar spondylosis status post three lumbar disc 
procedures.  The examiner determined that the veteran was 
"significantly impaired." 

In November 1998, the Social Security Administration (SSA) 
issued a decision granting disability benefits to the 
veteran.  The primary diagnoses listed included obesity and 
other hyperalimentation, and the secondary diagnoses included 
osteoarthritis and allied disorders.  It was determined that 
the disability began on June 1, 1998.  The records associated 
with SSA's response to VA's request for records included the 
September 1998 state vocational rehabilitation examination 
report, and VA treatment records dated in 1997 and 1998.   

A VA examination was conducted in May 1999 by the same 
examiner who evaluated the veteran in 1996.  At the time, the 
veteran had not been able to return to work due to back pain 
and intermittent leg pain.  The pain in the veteran's legs 
limited his ability to ambulate.  He continued to experience 
limitations in the distances that he could walk due to pain 
and weakness in the legs.  He had been diagnosed with a 
bulging disc in the cervical spine, and was wondering if this 
was the cause of some of his problems.  

Examination of the lower spine revealed forward flexion 
possible to about 30 degrees, extension possible to 90 
degrees, and lateral extension and rotation possible to about 
10 degrees in both directions.  All range of motion was noted 
to produce pain in the low lumbar spine area.  Straight leg 
raising was positive bilaterally and productive of pain in 
the back.  Fabere test was not possible due to the veteran's 
size.  He had considerable difficulty laying supine on the 
examining room table.  Palpation and percussion of the lower 
spine were nontender.  There was considerable overlying 
adipose tissue in the area as well.  X-rays revealed 
degenerative disk disease.  The examiner commented that there 
did not appear to be significant progression of disease since 
the 1996 study.  

The diagnostic impression was back pain with a long surgical 
history, possibly still felt to be a combination of 
arachnoiditis and spinal stenosis.  The examiner noted that 
the veteran was morbidly obese and accurate range of motion 
testing of his spine was impossible to obtain.  However, it 
was indicated that the veteran had functional loss due to 
weakened movement, diminished sensation in several patchy 
areas felt to be most likely a lateral femoral cutaneous 
nerve palsy.  The veteran's intermittent numbness could cause 
incoordination and increased difficulty with ambulating.  It 
was indicated that the veteran does have flares of his pain 
which will prohibit prolonged sitting, standing or other 
activities which are associated with the flares and which 
would result in further loss of range of motion.  The 
examiner indicated that the exact degree of loss of range of 
motion could not then be quantified.  With respect to the 
type and extent of the veteran's neurological manifestations, 
it was noted that these were primarily pain due to 
radiculopathy problems and diminished sensation in the 
radiculopathy distributions.  The VA examiner indicated that 
the problems with the veteran's morbid obesity and his 
apparent spinal stenosis and possible arachnoiditis would 
certainly cause him to be unable to be gainfully employed for 
any period of time.

In a June 1999 addendum, the VA examiner explained that there 
was an error in the dictation or transcription of the report.  
The examiner reported that flexion and extension should have 
been noted at 30 degrees of total flexion including lumbar 
spine flexion and hip flexion from the standing position.  He 
extended to neutral at the hip and lumbar spine.  This 
equaled a total amount of flexion of 30 degrees.  The 
examiner determined that the veteran's lumbar spine motion 
was limited due to the arachnoiditis along with the other 
problems. 

VA records reflect ongoing complaints and treatment for the 
low back in 1999 and 2000.  In September 1999, he had 
positive straight leg raising test at 15 degrees below the 
horizontal in the right lower extremity, and at 10 degrees 
below the horizontal in the left lower extremity.  He had 
rombergism and minimal tandem gait ataxia.  When seen in May 
2000, the examination of the spine revealed normal curvature 
and mobility.  There was no pain or tenderness, and no 
costovertebral angle tenderness.  In September 2000, an 
examination revealed muscle stretch reflexes of 2+ in both 
knees, 2+ for the left ankle, and 0 for the right ankle.  The 
examiner reported an impression of sacral-1 radiculopathy, 
and suspected lumbar spinal stenosis.  Magnetic resonance 
imaging (MRI) testing was recommended.  

An October 2000 MRI study revealed spondylitic and 
postoperative changes.  The study also showed recurrent or 
new herniation of the L3-4 disk to the right and spondylitic 
changes elsewhere.  

X-rays of the lumbar spine were taken in October 2000.  The 
examiner reported an impression of moderate spondylosis 
deformens of the lumbar spine with narrowing at the L3-4, L4-
5 and L5-S1 levels, and found spondylosis and facet 
arthropathy at these levels.  Pars defect was not seen and 
there was no subluxation or fracture.  

Pursuant to the Board's remand of June 2000, the veteran 
underwent VA examination in March 2001.  In the report, the 
examiner noted that he had reviewed the claims file.  The 
examiner reported that the veteran was on multiple 
medications, including Oxychodone, OxyContin, clonazepam, 
cyclobenzaprine, and trazadone.  He was using a cane in the 
right hand.  The veteran reported the following complaints: 
increased pain in the back and pain going down the right leg, 
right buttock, and anterior thigh as well as groin; 
paresthesia in the distribution of the right lateral femoral 
cutaneous nerve; right leg was giving way; and could walk 
further distances while holding a shopping cart or leaning 
forward.  The examiner noted that the veteran's complaint of 
numbness in the lateral aspect of the left leg was consistent 
with L5 radiculopathy.  

The examiner noted the 12-centimeter scar in the midline, and 
found that it was tender to palpation.  There was no 
significant paraspinous spasm.  The lumbar spine demonstrated 
35 degrees flexion, 0 degrees extension with pain, 10 degrees 
of lateral side bending bilaterally.  Straight leg raising 
was negative on the right and left.  Deep tendon reflexes 
were 1+ and symmetric.  Manual motor testing of the left 
lower extremity revealed 3/5 extensor hallucis longus and 
anterior tibials, 4+/5 quadriceps strength, and L5 radicular 
paresthesia.  Examination of the right lower extremity 
revealed 3/5 quadriceps strength, 3/5 extensor hallucis 
longus and anterior tibials, as well as gastrocnemius.  He 
had dysthesia in the L3-L4 distribution and the lateral and 
anterior thigh.  

The examiner reported an assessment of a complex and long 
history of chronic low back pain with disk herniation at the 
L4-5 level.  The examiner commented that the disk appears 
subsequent to the injury in service and surgeries, and that 
as a result, a new disk herniation at the level above is not 
unexpected with previous fusion procedure or an auto fusion 
subsequent to diskectomy and in-plate sclerosis.  The 
examiner opined that with the level of disability, the 
veteran would not be able to be employed in a heavy labor 
type situation, but he could benefit from job retraining for 
sedentary type jobs.  The examiner pointed to vocational 
rehabilitation as an option.  The examiner indicated that the 
veteran's symptoms are consistent with spinal stenosis.  

X-rays were taken in November 2001.  The following was noted: 
mild to moderate spondylosis throughout the lumbar spine; 
moderately severe L3-4, L4-5 and mild to moderate L5-S1 disc 
space narrowing; mild to moderate facet arthropathy from L3 
to S1; no subluxation or fracture; and Baastrup's disease 
posteriorly at L3-4. 

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Service connection is currently in effect for postoperative 
residuals of HNP at L4-5, rated 40 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Diagnostic Code 5293 contemplates intervertebral 
disc syndrome.  Severe intervertebral disc syndrome 
manifested by recurring attacks, with intermittent relief is 
rated as 40 percent disabling.  A maximum rating of 60 
percent is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief. 

Considering the pertinent evidence of record in light of the 
above-criteria, the Board finds that the veteran manifests 
some of the criteria for the 60 percent evaluation under 
Diagnostic Code 5293.  Complaints and clinical findings of 
radiculopathy and pain on motion are noted throughout the 
record.  The veteran also has some neurological associated 
with the disability.  The veteran has complained of numbness 
in the lower extremities, and decreased sensation was noted 
on examination in October 1996, and in 1999, the VA examiner 
found functional loss due in part to diminished sensation 
most likely a lateral femoral cutaneous nerve palsy.  In 
1999, the examiner also opined that the numbness could cause 
incoordination and increased difficulty ambulating.  
Additionally, on examination in October 1996 reflexes were 
not elicited at either ankle, were decreased on examination 
in September 1998, and were 0 at the ankle when seen in 
September 2000.  On examination in March 2001, there was 
dysthesia in the L3-L4 distribution  and the lateral and 
anterior thigh.  The treatment and examination reports of 
record also reflect various medications the veteran has used 
for pain relief, without much success.  

Hence, the Board finds, with regard to the assignment of a 40 
versus 60 percent rating under Diagnostic Code 5293, there is 
a question as to which rating should apply.  See 38 C.F.R. 
§ 4.7.  Given all of the clinical findings and complaints of 
record, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that, overall, the veteran's 
service-connected disability is comparable to pronounced 
intervertebral disc syndrome, manifested by persistent 
symptoms of sciatic neuropathy, absent ankle jerk, and 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

However, more, than the 60 percent evaluation for service-
connected low back disability is not assignable.  As 
indicated above, the 60 percent evaluation is the highest 
assignable under Diagnostic Code 5293.  Moreover, in the 
absence of evidence of, or of disability comparable to either 
fracture of a vertebra, or ankylosis, there is no basis for 
assignment of a higher evaluation under Diagnostic Codes 
5285, 5286 or 5289, respectively, the only potentially 
applicable diagnostic codes to provide for more than a 60 
percent evaluation.  See 38 C.F.R. § 4.71a.  Finally, the 
Board notes that the fact that Board meets the criteria for 
the 60 percent evaluation for contemplates significant 
interference with employment.  However, marked interference 
(beyond that contemplated in the assigned evaluation), simply 
is not shown; the evidence also does not demonstrate repeated 
hospitalization due to the low back or other exceptional or 
unusual factors that would render inadequate the schedular 
criteria for evaluating the disability.  See 38 C.F.R. 
§ 3.321(b)(1).  

For all the foregoing reasons, the Board concludes that the 
criteria for the 60 percent, but no higher, evaluation for 
service-connected lumbar spine disability are met.  



ORDER

A 60 percent evaluation for post-operative residuals of a HNP 
at L4-5 is granted, subject to the law and regulations 
governing the payment of monetary benefits.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

